[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                       FEBRUARY 13, 2008
                           No. 07-14888                THOMAS K. KAHN
                       Non-Argument Calendar                CLERK
                     ________________________

                 D. C. Docket No. 07-01190-CV-CAP-1
                    BKCY No. 01-88200-BKC-PW

In Re: HOSPITALITY VENTURES/LAVISTA,


                                         Debtor.
_____________________________________________

HOSPITALITY VENTURES/LAVISTA,

                                          Plaintiff,

                               versus

HEARTWOOD II, LLC,
VESTA HOLDINGS I, LLC,
VESTA HOLDINGS, INC.,

                                          Defendants-Third Party-
                                          Plaintiffs-Appellees,

                               versus
DEKALB COUNTY,
TAX COMMISSIONER OF DEKALB COUNTY,
Claudia G. Lawson,

                                                    Third Party-Defendants-
                                                    Appellants.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                               (February 13, 2008)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

      After reviewing the record and the parties’ briefs, we conclude that the

bankruptcy court properly exercised subject-matter jurisdiction over Heartwood’s

claim against DeKalb County. We find no error, therefore, in either the district

court’s adoption of the bankruptcy court’s proposed findings of fact and

conclusions of law or its entry of judgment in Heartwood’s favor. DeKalb

County’s additional arguments, moreover, are meritless. Accordingly, we affirm.

AFFIRMED.




                                          2